72 F.3d 127NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornell I. HUSSEY;  Willie James Hussey, Plaintiffs--Appellants,v.William F. SIMPSON, Jr., Defendant--Appellee.
No. 95-2745.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1995.Decided Dec. 20, 1995.

Cornell I. Hussey, Willie James Hussey, Appellants Pro Se.  William F. Simpson, Jr., Appellee.
Before HALL, WILKINS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order dismissing the underlying foreclosure action for lack of subject matter jurisdiction under 28 U.S.C. Sec. 1332 (1988).  Our review of the record and the district court's opinion discloses no reversible error.  Accordingly, although we deny the Appellee's motion to dismiss the appeal, we affirm on the reasoning of the district court.  Hussey v. Simpson, No. CA-95-70-BO (E.D.N.C. Sept. 5, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED